Case 1:20-cv-03008-STV Document 1 Filed 10/06/20 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.

JOE SANDERS, JR. and ANGELA THOMAS SANDERS,

                 Plaintiffs,

vs.

UNITED STATES OF AMERICA,

                 Defendant.

________________________________________________________________________

                                 CIVIL COMPLAINT
      ________________________________________________________________________


         Plaintiffs Joe Sanders, Jr. and Angela Thomas Sanders by and through their attorneys, THE

SAWAYA LAW FIRM, P.C., hereby submits this Civil Complaint against the above captioned

Defendant. As grounds therefor, Plaintiffs state and allege the following:

                                           JURISDICTION

      1. At all times relevant to this case, Plaintiffs were and are residents of Denver, Colorado.

      2. This Court has jurisdiction over Plaintiffs’ claim against the United States of America

         pursuant to 28 USCA § 1346(b)(1), because Plaintiffs suffered personal injuries that were

         caused by the negligent and wrongful acts and omissions of Garrett Anderson, an employee

         of the United States Government while acting within the course and scope of his

         employment, which caused a motor vehicle collision in Denver, Colorado.
Case 1:20-cv-03008-STV Document 1 Filed 10/06/20 USDC Colorado Page 2 of 6




    3. This Court has jurisdiction over Plaintiffs’ claims because, under the facts alleged, the United

        States of America, if a private person, would be liable to the Plaintiff under Colorado law.

    4. Venue is proper herein pursuant to 28 U.S.C. §1391(b)(2), because a substantial part of the

        events or omissions giving rise to this claim occurred in the District of Colorado.


                                     FACTUAL ALLEGATIONS

        1.      On or about April 13, 2017 at approximately 4:00 p.m. (“the time of the collision”),

Garrett Anderson was driving a 2006 Chevrolet Impala southbound on South Monaco Street near

East 4th Avenue.

        2.      At the time of the collision Garrett Anderson was employed by the Defendant

United States of America and worked for the Federal Bureau of Investigations.

        3.      At the time of the collision, Mr. Anderson was acting within the course and scope of

his employment.

        4.      At the time of the collision, Shalayna Parker was driving her 2015 Nissan Sentra

directly in front of Mr. Anderson.

        5.      At the time of the collision, Riasia Winslow was driving her 2007 Volkswagen Jetta

directly in front of Ms. Parker.

        6.      At the time of the collision, Plaintiff Joe Sanders, Jr. was driving his 2003 Ford

Escape directly in front of Ms. Winslow.

        7.      At the time of the collision, Plaintiff Angela Thomas Sanders was a passenger in the

Ford Escape.

        8.      At the time of the collision, Kathryn Guzinski was driving her 2016 Lincoln

Continental directly in front of Plaintiffs.
Case 1:20-cv-03008-STV Document 1 Filed 10/06/20 USDC Colorado Page 3 of 6




        9.      At the time of the collision, Garrett Anderson was following too closely, travelling at

35 mph, and struck the rear of Ms. Parker’s vehicle which was travelling 30 mph.

        10.     As a result of the collision caused by Mr. Anderson, Ms. Parker’s vehicle collided

with the rear of Ms. Winslow’s vehicle, which was travelling 30 mph.

        11.     As a result of the collision caused by Mr. Anderson, Ms. Winslow’s vehicle collided

with the rear of Plaintiffs’ vehicle, which was stopped in traffic.

        12.     As a result of the collision caused by Mr. Anderson, Plaintiffs’ vehicle collided with

the rear of Ms. Guzinski’s vehicle, which was travelling 5 mph.

        13.     Shalalyna Parker was not negligent in causing the collision described above.

        14.     Riasia Winslow was not negligent in causing the collision described above.

        15.     Joe Sanders, Jr. was not negligent in causing the collision described above.

        16.     Angela Thomas Sanders was not negligent in causing the collision described above.

        17.     Kathryn Guzinski was not negligent in causing the collision described above.

        18.     The collision described above was solely caused by the negligence of Garrett

Anderson.

        19.     As a direct and proximate result of the collision described above, Plaintiffs suffered

damages.

        20.     Plaintiffs were not comparatively negligent in causing any of their injuries and losses.

        21.     As a direct and proximate result of the collision described above, Plaintiffs incurred

in the past, and will continue to incur into the future, medical and other health care and

rehabilitation expenses related to their injuries.
Case 1:20-cv-03008-STV Document 1 Filed 10/06/20 USDC Colorado Page 4 of 6




        22.      As a direct and proximate result of the collision described above, Plaintiffs incurred

non-economic damages including, but not limited to, pain and suffering, inconvenience, emotional

distress, and impairment to quality of life.

        23.      As a direct and proximate result of the collision described above, Plaintiffs suffer

from lasting physical impairment and permanent disfigurement.

                                    FIRST CLAIM FOR RELIEF
              Vicarious Liability of Defendant for the Negligence of Garrett Anderson

        24.      Plaintiff incorporates herein by this reference the allegations contained in Paragraphs

1 through 23 of this Civil Complaint and Jury Demand as if set forth verbatim.

        25.      Because Garrett Anderson was acting within the course and scope of his

employment with Defendant at the time of the collision, the acts or omissions of Garrett Anderson

are deemed the acts and omissions of Defendant.

        26.      Defendant is liable to Plaintiffs for any negligent or wrongful act or omission of

Garrett Anderson while in the course and scope of his employment.

        27.      Garrett Anderson owed Plaintiffs a duty to exercise reasonable care in the operation

of the Chevrolet at the time of the collision.

        28.      Mr. Anderson breached his duty to Plaintiffs to exercise reasonable care in the

operation of the Chevrolet at the time of the collision.

        29.      Mr. Anderson’s breach of duty described above directly and proximately caused

Plaintiffs to suffer damages.

        30.      Mr. Anderson’s breach of duty described above directly and proximately caused

Plaintiffs to incur past and future medical and other health care and rehabilitation expenses for

injuries.
Case 1:20-cv-03008-STV Document 1 Filed 10/06/20 USDC Colorado Page 5 of 6




        31.     Mr. Anderson’s breach of duty described above directly and proximately caused

Plaintiffs to suffer past and future non-economic damages including, but not limited to, pain and

suffering, inconvenience, emotional distress, and impairment to quality of life.

        32.     Mr. Anderson’s breach of duty described above directly and proximately caused

Plaintiffs to suffer lasting physical impairment and permanent disfigurement.

                               SECOND CLAIM FOR RELIEF
       Vicarious Liability of Defendant for the Negligence Per Se of Garrett Anderson

        33.     Plaintiff incorporates herein by this reference the allegations contained in Paragraphs

1 through 32 of this Civil Complaint and Jury Demand as if set forth verbatim.

        34.     When Garrett Anderson operated the Chevrolet in such a manner as to cause the

collision described above, Anderson violated several municipal ordinances and Colorado statues

including, but not limited to the following:

                a. C.R.S. § 42-4-1402(1) (Careless Driving);

                b. C.R.S. § 42-4-1402(2) (Careless Driving Causing Bodily Injury); and

                c. C.R.S. § 42-4-1008 (Following Too Closely).

        35.     Plaintiffs are members of the class for whose protection the ordinances and statutes

referenced above were enacted.

        36.     The collision described above and the injuries and damages Plaintiffs suffered as

described above are the type of injuries and damages sought to be prevented by the passage of the

above-mentioned statutes.

        37.     Mr. Anderson’s ordinance and statutory violations referenced above directly and

proximately caused each of the Plaintiffs’ injuries and damages as described above.
Case 1:20-cv-03008-STV Document 1 Filed 10/06/20 USDC Colorado Page 6 of 6




        38.     As a direct and proximate result of the ordinance and statutory violations referenced

above, Plaintiffs suffered past and future economic expenses, losses, and damages including, but not

limited to, past and future medical, and other health care and rehabilitation expenses for injuries,

loss of earnings, loss of earning capacity, and loss of time.

        39.     As a direct and proximate result of the ordinance and statutory violations referenced

above, Plaintiffs suffered past and future non-economic damages including, but not limited to, pain

and suffering, inconvenience, emotional distress, and impairment to quality of life.

        40.     As a direct and proximate result of the above-mentioned statutory violations,

Plaintiffs suffer lasting physical impairment and permanent disfigurement.



        Dated: October 6, 2020.

                                        Respectfully submitted,

                                        /s/Zach Elsner
                                        Zach Elsner, Esq.
                                        SAWAYA, ROSE, MCCLURE & WILHITE, P.C.
                                        1600 Ogden Street
                                        Denver, CO 80218
                                        Telephone: (303) 839-1650
                                        Facsimile: (303) 832-7102
                                        Email: zelsner@sawayalaw.com
                                        Attorney for Plaintiffs
